
	
		I
		111th CONGRESS
		2d Session
		H. R. 6211
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2010
			Ms. Markey of
			 Colorado introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to establish
		  a pilot program to evaluate the effectiveness of treating veterans with spinal,
		  back, and musculoskeletal injuries and pain using non-invasive
		  techniques.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Back and Spinal Therapy Act.
		2.FindingsCongress finds the following:
			(1)One in five members of the Armed Forces who
			 were wounded and evacuated from Afghanistan during the summer and early fall of
			 2009 suffered a spinal injury, and at least 14 of such members were left
			 paralyzed or with loss of sensation.
			(2)In Afghanistan, members of the Armed Forces
			 routinely carry up to 33 percent more than the suggested maximum weight and up
			 to nearly 75 percent of a member’s own body weight—routinely hefting combat
			 gear that can exceed 120 pounds, causing large numbers of spinal, back, and
			 musculoskeletal injuries and pain.
			(3)The use of massive improvised explosive
			 devices by insurgents against heavily armed mine resistant ambush protected
			 vehicles has significantly increased the number of spinal, back, and
			 musculoskeletal injuries and pain.
			(4)Advances in both body armor protection and
			 medical treatment have drastically decreased the number of deaths among
			 deployed members of the Armed Forces, but there has been an increase in the
			 number of members with spinal, back, and musculoskeletal injuries and long-term
			 pain.
			(5)Members of the Armed Forces returning from
			 Iraq are more likely to suffer lingering, debilitating injuries from back and
			 musculoskeletal pain than from battle wounds, according to statistics compiled
			 by the Secretary of Veterans Affairs.
			(6)Diagnoses of
			 ruptured spinal discs, compressed discs, degenerative disc disease, and
			 myofascial pain syndrome are common in members of the Armed Forces returning
			 from Afghanistan and Iraq.
			(7)Spinal and back injuries are the most
			 expensive musculoskeletal disorder to treat.
			(8)Certain facilities
			 of the Department of Veterans Affairs offer outstanding non-invasive
			 technologies for treating spinal, back, and musculoskeletal injuries as well as
			 any accompanying mental health issues.
			(9)Traditional
			 medical approaches to spinal, back, and musculoskeletal injuries typically
			 involve a combination of long-term medication, surgery, and short-term physical
			 therapy.
			(10)Using non-invasive techniques to treat
			 veterans with spinal, back, and musculoskeletal injuries can improve the health
			 outcomes for such veterans and drastically reduce the long-term costs of care
			 for such veterans by breaking the cycle of expensive surgery followed by
			 long-term pain medication that often leads to addiction, depression, anxiety,
			 and weight gain.
			(11)Non-invasive techniques that are not widely
			 available in medical facilities of the Department of Veterans Affairs,
			 including manual physical therapy, core strengthening and stabilization
			 therapy, water exercise therapy, group exercise therapy, and pain management
			 therapy, should be evaluated in an evidence-based medicine framework to assess
			 their effectiveness.
			3.Pilot program to
			 provide veterans with non-invasive techniques for spinal, back, and
			 musculoskeletal injuries
			(a)EstablishmentThe Secretary of Veterans Affairs shall
			 establish a pilot program to—
				(1)provide covered
			 veterans with non-invasive techniques to treat spinal, back, and
			 musculoskeletal injuries and pain; and
				(2)use an evidence-based medicine framework to
			 assess the effectiveness of such non-invasive techniques.
				(b)Scope
				(1)SizeThe
			 pilot program shall include a representative sample of covered veterans that is
			 of sufficient size for the Secretary to determine—
					(A)the effectiveness and feasibility of
			 providing veterans with non-invasive techniques to treat spinal, back, and
			 musculoskeletal injuries and pain; and
					(B)the unique
			 considerations that exist with respect to providing such treatment—
						(i)to
			 female veterans;
						(ii)to
			 veterans of various ages; and
						(iii)to
			 veterans located in various regions of the United States, including both urban
			 and rural locations.
						(2)PreferenceIn selecting covered veterans to
			 participate in the pilot program, the Secretary shall give preference to
			 covered veterans who served in Operation Enduring Freedom, Operation Iraqi
			 Freedom, or Operation New Dawn.
				(c)AdministrationIn administering the pilot program, the
			 Secretary shall—
				(1)determine the type
			 of non-invasive technique to provide to a covered veteran;
				(2)determine the
			 effect of allowing self-referral by a veteran to receive non-invasive
			 techniques compared with requiring a veteran to receive a referral from a
			 physician for non-invasive techniques; and
				(3)ensure the use of telehealth technology to
			 provide covered veterans who reside in rural locations (as determined by the
			 Secretary) with non-invasive techniques to treat spinal, back, and
			 musculoskeletal injuries and pain.
				(d)Partnership
				(1)UniversityIn administering the pilot program, the
			 Secretary shall seek to enter into an agreement with a university affiliated
			 with the Department of Veterans Affairs to carry out the pilot program.
				(2)SelectionIn entering into an agreement with a
			 university under paragraph (1), the Secretary shall ensure that the individuals
			 who treat covered veterans with non-invasive techniques for spinal, back, and
			 musculoskeletal injuries and pain—
					(A)are trained
			 to—
						(i)effectively treat
			 such veterans; and
						(ii)recognize the unique experiences of such
			 veterans, including experiences related to serving in Operation Enduring
			 Freedom, Operation Iraqi Freedom, or Operation New Dawn; and
						(B)use best practices
			 and technologies with respect to the non-invasive technique being used to treat
			 such veterans.
					(e)DurationThe pilot program shall begin not later
			 than March 1, 2011, and shall continue for two years.
			(f)Reports
				(1)Initial
			 reportNot later than June 1, 2012, the Secretary shall submit to
			 the Committee on Veterans’ Affairs of the House of Representatives and the
			 Committee on Veterans’ Affairs of the Senate a report on the pilot program,
			 including—
					(A)an analysis of the effectiveness and
			 cost-effectiveness of each non-invasive technique provided under the pilot
			 program;
					(B)an analysis of how
			 the Secretary would incorporate non-invasive techniques to treat spinal, back,
			 and musculoskeletal injuries and pain at medical facilities of the Department
			 of Veterans Affairs;
					(C)the amount of
			 cost-savings, if any, created by providing veterans with non-invasive
			 techniques to treat spinal, back, and musculoskeletal injuries and pain;
					(D)a comparison of the non-invasive techniques
			 provided under the pilot program with other methods used by the Secretary to
			 treat spinal, back, and musculoskeletal injuries and pain; and
					(E)recommendations of the Secretary with
			 respect to—
						(i)continuing or
			 expanding the pilot program; and
						(ii)any legislation or other actions to improve
			 treating veterans with spinal, back, and musculoskeletal injuries and
			 pain.
						(2)Final
			 reportNot later than June 1,
			 2013, the Secretary shall submit to the Committee on Veterans’ Affairs of the
			 House of Representatives and the Committee on Veterans’ Affairs of the Senate a
			 report containing updated information to the report submitted under paragraph
			 (1).
				(g)DefinitionsIn
			 this section:
				(1)The term
			 covered veteran means a veteran who—
					(A)has a
			 service-connected spinal, back, or musculoskeletal injury; or
					(B)is eligible for hospital care, medical
			 services, and nursing home care by virtue of section 1710(e)(1)(D) of title 38,
			 United States Code.
					(2)The term non-invasive
			 techniques means methods of treatment for spinal, back, and
			 musculoskeletal injuries and pain other than surgery, including—
					(A)manual physical therapy, core strengthening
			 and stabilization therapy, water exercise therapy, group exercise therapy, and
			 pain management therapy;
					(B)such methods
			 (including recreational therapy) used by the War Related Illness and Injury
			 Study Center of the Department of Veterans Affairs located in Palo Alto,
			 California, and the mindfulness based stress reduction program of the Puget
			 Sound Health Care System of the Department of Veterans Affairs that the
			 Secretary determines to have been successful; and
					(C)such other methods
			 not widely available in medical facilities of the Department of Veterans
			 Affairs.
					
